Case 2:13-cv-03074-JMV-JBC Document 199 Filed 02/21/20 Page 1 of 1 PageID: 2578



                              UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
                                             (973) 776-7700
            CHAMBERS OF                                                        U.S. COURTHOUSE
    JAMES B. CLARK, III                                                        50 WALNUT ST. ROOM 2060
UNITED STATES MAGISTRATE JUDGE                                                 NEWARK, NJ 07102




                                            February 21, 2020

                                            LETTER ORDER

      Re:      ANELLO FENCE, LLC v. VCA SONS, INC. et al
               Civil Action No. 13-3074 (CCC)

        Dear Counsel:

        The Court is in receipt of a motion by Jay R. McDaniel, Esq. of Weiner Law Group LLP to

  withdraw as counsel for Defendant VCA Sons, Inc. in this matter [Dkt. No. 198]. On December 3,

  2019, the Court entered an Order administratively terminating this matter. See Dkt. No. 196. The

  Court’s December 3, 2019 Order stated in part that “absent receipt from the parties of dismissal papers

  or a request to reopen the action within [a] 60-day period, the Court shall dismiss this action, without

  further notice, with prejudice and without costs.” Id. There was no request by any party to reopen this

  matter or for an extension of the 60-day period. The present motion to withdraw was filed on February

  18, 2020, which is outside of the February 2, 2020 expiration date of the 60-day period set forth by

  the Court. Accordingly, the motion to withdraw [Dkt. No. 198] is TERMINATED. If counsel for

  Defendant VCA Sons, Inc. believes that a motion to withdraw as counsel is necessary and appropriate

  despite the expiration of the 60-day period set forth in the Court’s December 3, 2019 Order, counsel

  may file a renewed motion to withdraw which sets forth the basis for that belief.

        IT IS SO ORDERED.

                                                           s/ James B. Clark, III
                                                       JAMES B. CLARK, III
                                                       United States Magistrate Judge
